Citation Nr: 0739003	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In November 2003, 
the RO granted service connection for PTSD assigning a 30 
percent rating effective June 30, 2003.  The RO denied 
service connection for sleep apnea, to include as secondary 
to PTSD, in June 2004.  The veteran testified at a Decision 
Review Officer hearing in January 2006.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of 
depression, anxiety, a history of panic attacks occurring no 
more than once a week, angry outbursts, history of vague 
suicidal ideation, some continued mood lability, family 
problems, few friends and tendency to isolate aside from 
family involvements, daily and common problems with 
attention-span and concentration, slight to moderate problems 
with grooming, shopping, engaging in sports/exercise, 
driving, and other recreational activities, mild impairment 
in immediate memory, likely related to concentration and 
attention problems, and a GAF score range from 65 to 70, all 
of which result in mildly to moderately impaired functional 
status.

2.  The medical evidence shows no relationship between the 
veteran's sleep apnea and his service, or to his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  Sleep apnea was not incurred in or aggravated by service, 
nor is it proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003, regarding the initial service 
connection claim for PTSD, and in April 2004 for the service 
connection claim for sleep apnea to include as secondary to 
PTSD.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claims and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

After the RO granted service connection for PTSD in a 
November 2003 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in January 2004.  While 
the veteran was not provided a VA letter addressing the 
increased rating claim for PTSD, which outlined the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date for PTSD, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
Regarding the service connection claim for sleep apnea, the 
veteran was provided a VA letter addressing the laws for 
assigning disability ratings and effective dates in August 
2007.  The claim was not subsequently readjudicated; but no 
additional evidence was submitted and the veteran has not 
indicated he was prejudiced by the late notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the PTSD disability and the etiology of the sleep 
apnea.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO granted service connection for PTSD in November 2003, 
assigning a 30 percent rating effective June 30, 2003.  The 
veteran appeals this action.  He contends that he struggles 
with his temper, anxiety attacks, hallucinations, and 
delusions, all of which warrant a rating higher than 30 
percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b). 

The veteran's PTSD is rated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

An October 2003 VA examination report shows the veteran 
originally was seen by VA in July 1999 with complaints of 
suicidal ideation, nightmares, flashbacks, increased startle 
response, hypervigilance, irritability, and substance abuse 
problems and a diagnosis of PTSD was made at that time.  He 
had received treatment since then, participating in anger 
management groups and PTSD support groups, and being 
administered various medications.  The veteran stated that 
following his return from service he could not sleep and had 
intrusive memories of Vietnam experiences and that he was 
extremely irritable and explosive.  He admitted to beating 
his wife frequently right after service and indicated that he 
got into many fights with many people at work.  He denied any 
legal problems because of this, except for one arrest in 1975 
following beating up a referee in a football game.  
Currently, he indicated that he had nightmares about five 
times a week and that flashbacks occurred about once a week.  
He stated that he had temper outbursts once to twice a week 
and slept very poorly.  He described the onset of what the 
examiner noted sounded like panic attacks following his 
return from Vietnam.  These included the sudden onset of 
severe anxiety with tremor, sweating, pounding of his heart, 
and feeling that he was going to die.  He stated that 
initially when he came to the VA in 1999 seeking treatment he 
was having one to two attacks a day; but since he had been on 
medication, he had approximately one attack per week.  He 
described frequent fights with people at work and denied any 
history of suicidal attempts even though he had a history of 
suicidal thoughts in 1999.  In summary, the examiner found 
that the veteran's current psychosocial functional status 
appeared to be relatively good.  He was the owner of his own 
business and had not lost any significant amount of time from 
work as a result of his PTSD symptoms.  His functioning 
within the family with his wife and children had been 
improved since he started seeking treatment in 1999, although 
he still tended to isolate himself from anyone other than his 
nuclear family.  

On mental status examination, the veteran was alert and 
oriented to time, place, person, and situation.  He was 
verbal and cooperative during the interview.  His speech was 
somewhat clear and well-modulated.  His affect was normal in 
range and appropriate to his thought-content.  His mood was 
described as being mildly irritable with occasional anxiety.  
There were no unusual behavioral mannerisms noted.  
Examination of thought content revealed no signs of 
hallucinations, delusions, illusions, or suicidal or 
homicidal ideation.  He ruminated quite a bit about his 
Vietnam experiences and continued to suffer from nightmares 
and flashbacks.  Examination of his thought processes 
revealed good flow of thought with neither poverty of 
ideation or flight of ideas.  His attention and concentration 
were intact.  He was able to abstract appropriately 
considering his educational level.  His memory, including 
immediate, recent, and remote, was intact.  His judgment was 
felt to be formally intact and his intelligence was estimated 
to be within normal limits.  He indicated that he was not at 
that time severely depressed and that he had not had suicidal 
ideation since he began treatment in 1999.  Although he slept 
only four and a half hours a night, he stated that this did 
not interfere with his daytime activities.

An April 2005 VA examination report shows the veteran 
reported a long history of anger control problems and sleep 
disturbances secondary to nightmares about combat.  He 
reported that he currently was working full-time as the owner 
of a local sheet metal and refrigeration business and that he 
had been in this business for 30+ years, operating his own 
business for the past 25 years.  He indicated that he 
currently employed about 125 people and noted that he had 
taught his supervisors to do good work.  He reported that he 
first married at age 19 and remained married for 39 years and 
had positive relations with his current wife, children, and 
grandchildren.  He indicated that he had a good relationship 
with his family and noted that he attended local church 
services and was a member of various community-based 
organizations.  He also reported that he had two friends he 
enjoyed daily visits with over coffee.  He noted that he had 
a historical problem with anger and aggressiveness, which had 
resulted in problems in his marital relationships and 
aggressiveness at local sporting events, but that he 
eventually stopped drinking and got control of his anger.  He 
reported a history of vague suicidal ideation over the years, 
but denied any suicidal gestures or attempts.  In general, he 
had been functioning within normal limits in areas such as 
self-care, employment, family functioning, social 
interacting, and recreational pursuits in the recent past.

On mental status examination, his thought process and 
communication skills appeared to be within normal limits.  He 
denied having any symptoms of delusions or hallucinations and 
none were apparent during the clinical interview.  He was 
cooperative and maintained good eye contact during the 
session, and no inappropriate behavior was apparent.  He 
denied having any current suicidal or homicidal ideation, 
plan, or intent.  He reported and appeared able to maintain 
personal hygiene and basic activities of daily living.  He 
was well-oriented to person, place, and time.  His short and 
long-term memory appeared to be without gross deficits.  He 
did not report any history of obsessive or ritualistic 
behaviors and none were apparent during the clinical 
interview.  His speech was normal in rate, tone, and 
inflection and appeared to be logical and well-oriented.  He 
did not report any history of anxiety consistent with panic 
disorder and no symptoms of such were evidenced during the 
session.  He presented on euthymic mood with congruent, 
bright affect.  He did not display any unusual impulse 
control problems during the interview.  All of these findings 
were noted to have no impact on social or occupational 
functioning.  He reported sleeping from 11:00pm to 4:30am 
without waking during the night and denied daytime napping or 
fatigue since starting continuous positive airway pressure 
treatment.  This was found to have minimal impact on social 
and occupational functioning.  His prognosis for improvement 
was fair to good given his strong level of functioning over 
the years.

A December 2006 VA examination report shows the veteran's 
current psychosocial functional status was mildly to 
moderately impaired due to residual symptoms of PTSD, some 
continued mood lability, family issues, nicotine dependence, 
and a number of physical problems.  He had been a successful 
local businessman, but was now giving up more and more daily 
responsibility, as he turned his control over to his daughter 
and son-in-law.  Despite being well-known in the community, 
he had few friends and tended to isolate, aside from family 
involvements.  His marriage reportedly had sustained 40 years 
despite him causing many ups and downs over the years.   

On psychiatric examination, the veteran's general appearance 
was clean and casually-dressed.  His speech was spontaneous, 
clear, and coherent.  His attitude toward the examiner was 
cooperative, friendly, and attentive.  His affect was full; 
his mood was anxious and dysphoric.  He reported daily and 
common problems with attention-span and concentration.  He 
was oriented to person, time, and place.  His thought-process 
was unremarkable; he had no delusions.  His judgment showed 
that he understood the outcome of behavior; his intelligence 
was average.  He understood that he had a problem.  He 
reported having disturbed sleep for a number of years 
following his Vietnam service and would be so fatigued that 
he might fall asleep at work.  Once, he reportedly had 
hallucinations of seeing leprechauns dancing in his fireplace 
believed due to sleep exhaustion.  He was later diagnosed 
with sleep apnea.  He reported that he still occasionally had 
troubling dreams or nightmares about combat experiences.  The 
visual hallucinations were not persistent.  The report noted 
that the veteran had inappropriate behavior in that he was 
confronted by his adult daughter over allegedly perpetrating 
sexual abuse against her when she was very young.  The 
veteran denied any such act as and was very troubled by the 
allegations, which were based on recalled past memories in 
therapy.  He did not have obsessive/ritualistic behavior, 
panic attacks, or homicidal thoughts.  He occasionally had 
fleeting passive thoughts of self-harm, with never an actual 
intent or plan.  His impulse control was fair; he reported 
punching a referee at a high school football game and getting 
into a road-side fight during a "road rage" incident.  He 
was able to maintain minimum personal hygiene but had slight 
to moderate problems with grooming, shopping, engaging in 
sports/exercise, driving, and other recreational activities.  
He reported that he only shopped alone as he got very 
impatient when with his wife, and also was bothered by 
crowds.  He reported mild impairment in immediate memory, 
likely related to concentration and attention problems.  He 
had a feeling of detachment or estrangement from others, 
irritability or outbursts of anger, and difficulty 
concentrating.  

His PTSD symptoms were found to be mild to moderate in 
severity.  Symptoms occurred on a daily to semi-weekly basis, 
with duration lasting several minutes to an hour.  He 
reported significant remission in his symptoms of anger and 
lack of anger control, which he related to his prescription 
medication.  He also had some relief with his sleep 
disturbance since he was diagnosed with sleep apnea and 
started getting treatment.  He had lessened mood lability and 
was more likely to experience some depression or anxiety than 
anger, which used to be primary emotional symptoms.  He was 
currently employed as a business owner but reported that he 
no longer ran the day-to-day operations of his business 
because he was beginning to have interpersonal problems with 
staff and even customers, sometimes getting into arguments or 
disagreements with them.  He experienced anxiety, depression, 
and anger in that order of frequency and severity.

The veteran's PTSD is manifested by symptoms of depression, 
anxiety, angry outbursts, history of vague suicidal ideation, 
some continued mood lability, family problems, few friends 
and tendency to isolate aside from family involvements, daily 
and common problems with attention-span and concentration, 
slight to moderate problems with grooming, shopping, engaging 
in sports/exercise, driving, and other recreational 
activities, and mild impairment in immediate memory, likely 
related to concentration and attention problems, all of which 
result in mildly to moderately impaired functional status.

These findings do not support the criteria for a 50 percent 
rating for PTSD.  The veteran's affect was found to be full, 
normal in range, and appropriate to his thought-content.  His 
speech was spontaneous, clear, coherent, well-modulated, and 
normal in rate, tone, and inflection and appeared to be 
logical and well-oriented.   Although he had a history of 
anxiety attacks, he did not have any current symptoms, and 
panic attacks in the past reportedly occurred no more than 
once a week.  His mood was described as being mildly 
irritable with occasional anxiety.  His thought process and 
communication skills appeared to be within normal limits and 
were unremarkable.  Examination revealed good flow of thought 
with neither poverty of ideation or flight of ideas.  He was 
able to abstract appropriately considering his educational 
level.  At most he had mild impairment in immediate memory, 
likely related to concentration and attention problems.  His 
memory, including immediate, recent, and remote, was intact.  
His judgment was felt to be formally intact and showed that 
he understood the outcome of behavior; his intelligence was 
average and estimated to be within normal limits.  As far as 
his ability to maintain effective social relationships, 
although he tended to isolate himself, he reportedly had a 
couple of friends and was active in church and community 
organizations.  With regard to his ability to maintain 
effective work relationships, he had run a company for over 
25 years and though he was stepping back to allow others to 
manage day-to-day activities because he could not get along 
with the employees.  At most this shows some occupational 
impairment rather than difficulty in establishing effective 
work relationships.

He reported visual hallucinations but PTSD was not shown to 
be the cause.  The hallucinations were believed to be due to 
sleep exhaustion, and he was later diagnosed with sleep 
apnea.  A March 2005 private medical record shows a finding 
of end-stage sleep apnea with hallucinations.  Psychological 
examination of thought content revealed no signs of 
hallucinations, delusions, or illusions.  The veteran also 
reportedly was accused of inappropriate behavior in sexually 
abusing his daughter when she was very young.  He denied any 
such acts, however, and was very troubled by the allegations, 
which were based on recalled past memories in therapy.  This 
is not enough to be shown as a symptom of PTSD.  

The only criteria met for a 50 percent evaluation for PTSD 
were findings of disturbances in mood.  The findings of a 
history of suicidal ideation also support one of the criteria 
for a 70 percent rating.  The evidence as a whole, however, 
far more closely approximates the criteria for a 30 percent 
rating for PTSD.  It is important to point out that the 
symptoms recited in the criteria in the rating schedule are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

The veteran's GAF score range from 65 to 70 also does not 
show that an increased rating is warranted for PTSD.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.   The GAF score is consistent 
with the manifestations noted in the examination reports. 

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 30 percent.  
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for PTSD in a July 
2004 statement of the case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
reportedly has owned a company for the past 25 years.  Though 
he recently has stepped down from overseeing most of the day-
to-day activities, this does not rise to the level of marked 
interference with employment.  The record also does not show 
any frequent periods of hospitalization due to PTSD.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

Service connection

The veteran seeks service connection for sleep apnea to 
include as secondary to his PTSD.  Although he testified that 
he has had sleep apnea since he was a child that got worse 
during his military service, he also mentioned that he was 
not diagnosed with sleep apnea until the 1980's.  He further 
indicates that panic attacks and overeating associated with 
his PTSD have contributed to his sleep apnea.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current diagnosis of sleep apnea.  VA 
medical records first note findings of sleep apnea in 2000, 
which continued through 2006.  An August 2003 letter from a 
private physician notes that the veteran had been treated for 
the past 25 years for severe sleep apnea with hypoxemia.  
Private medical records dated in 2005 show continued 
treatment for sleep apnea.  

The next issue is whether there is evidence of any in-service 
incurrence of sleep apnea.  The service medical records are 
negative for any findings of sleep apnea.  Therefore, sleep 
apnea is not shown to be directly related to service.  
Although the veteran said that his sleep apnea existed prior 
to service and was aggravated by service, there is no 
evidence of this.  The entrance examination is negative.  
Further, the veteran later contradicted himself by saying he 
was not diagnosed with sleep apnea until 1980, which was well 
after service.  This also is supported by the medical 
evidence of record.  For this reason, analysis of whether the 
veteran's sleep apnea was aggravated by service is not 
warranted.

The veteran alternatively contends that his service-connected 
PTSD has contributed to his sleep apnea.  The medical 
evidence regarding this issue is negative as well.  A May 
2004 VA examination report shows that the veteran's claim 
file was reviewed and that the examiner found that the 
obstructive sleep apnea syndrome was not secondary to the 
PTSD.  The examiner noted that PTSD was not a risk factor for 
sleep apnea and was not related to obstructive sleep apnea in 
any way.  The examiner mentioned that these findings were 
well-documented in medical literature.  Although the examiner 
did not specifically state that the sleep apnea was not 
aggravated by the PTSD, by finding that the two were in no 
way related, the examiner's opinion is found to encompass the 
assessment that there was no aggravation.  

An April 2005 letter from a private physician notes that the 
veteran probably had sleep apnea since he was a young man due 
to his being overweight.  This opinion is not probative, as 
it is based on speculation; but it also is not favorable to 
the veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The veteran argues that his PTSD caused him to 
overeat, which caused him to be overweight, which then lead 
to his sleep apnea.  This is not supported by the medical 
evidence other than possibly the aforementioned speculative 
statement.  Even so, this would not entail a proximate 
relationship between the sleep apnea and PTSD.

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his current 
sleep apnea is related to his service or alternatively his 
PTSD, this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's sleep apnea and his service or PTSD.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
 
The preponderance of the evidence is against the service 
connection claim for sleep apnea, to include as secondary to 
PTSD; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD is denied.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


